       Case 19-42845                  Doc 40         Filed 05/23/20 Entered 05/23/20 23:31:58                              Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:

Debtor 1:
                      Kevin Wayne Schulz                                         Social Security number or ITIN:   xxx−xx−2756
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Martha Jo Schulz                                           Social Security number or ITIN:   xxx−xx−9938
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        Eastern District of Texas                 Date case filed in chapter:        13      10/18/19
                                                                                 Date case converted to chapter:
Case number:           19−42845                                                                                       7      5/21/20


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Kevin Wayne Schulz                                   Martha Jo Schulz

2.        All other names used in the                                                                 aka Martha Jo Hughes
          last 8 years

3.      Address                                  408 Silver Mine Dr                                   408 Silver Mine Dr
                                                 Justin, TX 76247                                     Justin, TX 76247

4.      Debtor's attorney                        Nicholas C. Inman                                    Contact phone 214.265.0123
                                                 Allmand Law Firm, PLLC                               Email ____________________
        Name and address                         860 Airport Frwy, Ste. 401
                                                 Hurst, TX 76054

5.      Bankruptcy trustee                       Christopher Moser                                    Contact phone (214) 880−1805
                                                 2001 Bryan Street, Suite 1800                        Email ____________________
        Name and address                         Dallas, TX 75201
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-42845                      Doc 40           Filed 05/23/20 Entered 05/23/20 23:31:58                                                 Desc Imaged
                                                          Certificate of Notice Page 2 of 4
Debtor Kevin Wayne Schulz and Martha Jo Schulz                                                                                                     Case number 19−42845


6. Bankruptcy clerk's office                     Suite 300B                                                                       Hours open Mon−Fri 8am−4pm
                                                 660 North Central Expressway
     Documents in this case may be filed at this Plano, TX 75074                                                                  Contact phone (972)509−1240
     address. You may inspect all records filed
     in this case at this office or online at
     www.pacer.gov.                                                                                                               Date: 5/21/20


7. Meeting of creditors                                  June 19, 2020 at 11:00 AM                                                Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           Telephonic Hearing−See
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         Instructions
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.


8. Presumption of abuse                                  Insufficient information has been filed to date to permit the clerk to make any
                                                         determination concerning the presumption of abuse. If more complete information,
     If the presumption of abuse arises, you             when filed, shows that the presumption has arisen, creditors will be notified.
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 8/18/20
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                         debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
           Case 19-42845      Doc 40    Filed 05/23/20 Entered 05/23/20 23:31:58            Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                         Eastern District of Texas
In re:                                                                                 Case No. 19-42845-btr
Kevin Wayne Schulz                                                                     Chapter 7
Martha Jo Schulz
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0540-4            User: admin                 Page 1 of 2                  Date Rcvd: May 21, 2020
                                Form ID: 309AR              Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 23, 2020.
db/jdb         +Kevin Wayne Schulz,    Martha Jo Schulz,    408 Silver Mine Dr,    Justin, TX 76247-7034
aty            +Stephen G. Wilcox,    Wilcox Law, PLLC,    P.O. Box 201849,    Arlington, TX 76006-1849
7812911        +All-Star Orthopaedics,    910 E Southlake Blvd #155,    Southlake, TX TX 76092-6389
7782781        +Allmand Law Firm, PLLC,    860 Airport Freeway, Suite 401,     Hurst, TX 76054-3264
7830280         Bank of England Mortgage,    P.O. Box 3490,    Little Rock, AR 72203-3490
7812914        +Baylor Scott & White,    3500 Gaston Ave,    Dallas, TX 75246-2088
7782784        +Boenglandmor,   123 S Main St,    England, AR 72046-1851
7782788        +DATCU Credit Union,    Attn: Bankrutpcy,    PO Box 827,   Denton, TX 76202-0827
7785990        +Ford Motor Credit Company LLC,    c/o Wilcox Law, PLLC,     P.O. Box 201849,
                 Arlington, TX 76006-1849
7812921        +Grapevine Medical & Surgical Center,     1501 W Northwest Hwy,    Grapevine, TX 76051-3143
7812925        +Texas Health Presbyterian Hospital,     4400 Long Prairie Rd.,    Flower Mound, TX 75028-1892
7812926         Texas Radiology Associates,    PO Box 3368,    Indianapolis, IN 46206-3368
7812927         Trinity Medical Group,    PO Box 5010,    Minot, ND58702-5010
7782792        +Virginia Crown LLC,    44044 Riverpoint Dr,    Leesburg, VA 20176-8203
7812929        +Ward County Real Estate Tax,    PO Box 5005,    Minot, ND 58702-5005

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dallasecf@allmandlaw.com May 22 2020 02:26:01        Nicholas C. Inman,
                 Allmand Law Firm, PLLC,    860 Airport Frwy, Ste. 401,     Hurst, TX 76054
tr             +EDI: FCJMOSER May 22 2020 06:23:00      Christopher Moser,     2001 Bryan Street, Suite 1800,
                 Dallas, TX 75201-3070
ust            +E-mail/Text: ustpregion06.ty.ecf@usdoj.gov May 22 2020 02:26:16         US Trustee,
                 Office of the U.S. Trustee,    110 N. College Ave.,    Suite 300,     Tyler, TX 75702-7231
7782783         E-mail/Text: bankruptcy@bbandt.com May 22 2020 02:26:15        BB&T,    Attn: Bankruptcy,
                 PO Box 1847,   Wilson, NC 27894
7782782        +EDI: TSYS2.COM May 22 2020 06:23:00       Barclays Bank Delaware,     Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
7782785        +EDI: CAPITALONE.COM May 22 2020 06:23:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
7797195        +EDI: AIS.COM May 22 2020 06:23:00      Capital One Bank (USA), N.A.,      4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
7782787        +E-mail/PDF: creditonebknotifications@resurgent.com May 22 2020 02:34:55         Credit One Bank,
                 ATTN: Bankruptcy Department,    PO Box 98873,    Las Vegas, NV 89193-8873
7782789         EDI: FORD.COM May 22 2020 06:23:00      Ford Motor Credit,     National Bankruptcy Service Center,
                 PO Box 62180,    Colorado Springs, CO 80962
7785991         EDI: FORD.COM May 22 2020 06:23:00      Ford Motor Credit Company LLC,
                 c/o National Bankruptcy Service Center,     P.O. Box 62180,    Colorado Springs, CO 80962
7782786         EDI: JPMORGANCHASE May 22 2020 06:23:00       Chase Card Services,     Attn: Bankruptcy,
                 PO Box 15298,    Wilmington, DE 19850
7829797         E-mail/PDF: resurgentbknotifications@resurgent.com May 22 2020 02:34:58         LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
7829754         EDI: PRA.COM May 22 2020 06:23:00      Portfolio Recovery Associates, LLC,      POB 41067,
                 Norfolk VA 23541
7783502        +EDI: PRA.COM May 22 2020 06:23:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
7812922        +E-mail/Text: bankruptcy@bbandt.com May 22 2020 02:26:18        Sheffield Financial,
                 Attn: Bankruptcy,    PO Box 580229,   Charlotte, NC 28258-0229
7789871         E-mail/Text: bankruptcy@bbandt.com May 22 2020 02:26:18        Sheffield Financial,    PO Box 1847,
                 Wilson, NC 27894-1847
7782790        +EDI: RMSC.COM May 22 2020 06:23:00      Synchrony Bank/ JC Penneys,      Attn: Bankruptcy,
                 PO Box 956060,    Orlando, FL 32896-0001
7782791        +EDI: RMSC.COM May 22 2020 06:23:00      Synchrony Bank/Care Credit,      Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
7784684        +EDI: AIS.COM May 22 2020 06:23:00      Texas Health Resources,     by American InfoSource as agent,
                 as assignee of Texas Health Fort Worth,     4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
7827415        +EDI: AIS.COM May 22 2020 06:23:00      Verizon,    by American InfoSource as agent,
                 4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
7782793        +EDI: WFFC.COM May 22 2020 06:23:00      Wells Fargo Bank NA,     Attn: Bankruptcy,
                 1 Home Campus MAC X2303-01A,    Des Moines, IA 50328-0001
7832058         EDI: WFFC.COM May 22 2020 06:23:00      Wells Fargo Bank, N.A.,      Wells Fargo Card Services,
                 PO Box 10438, MAC F8235-02F,    Des Moines, IA 50306-0438
                                                                                                TOTAL: 22

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Ford Motor Credit Company LLC
cr*              +PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
7812912*         +Allmand Law Firm, PLLC,    860 Airport Freeway, Suite 401,   Hurst, TX 76054-3264
7812913*         +Barclays Bank Delaware,    Attn: Correspondence,   PO Box 8801,   Wilmington, DE 19899-8801
7812915*         +Boenglandmor,    123 S Main St,   England, AR 72046-1851
7812916*         +Capital One,   Attn: Bankruptcy,    PO Box 30285,   Salt Lake City, UT 84130-0285
7812918*         +Credit One Bank,    ATTN: Bankruptcy Department,   PO Box 98873,   Las Vegas, NV 89193-8873
7812919*         +DATCU Credit Union,    Attn: Bankrutpcy,   PO Box 827,   Denton, TX 76202-0827
           Case 19-42845           Doc 40       Filed 05/23/20 Entered 05/23/20 23:31:58                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0540-4                  User: admin                        Page 2 of 2                          Date Rcvd: May 21, 2020
                                      Form ID: 309AR                     Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****
7812920*        ++FORD MOTOR CREDIT COMPANY,    P O BOX 62180,    COLORADO SPRINGS CO 80962-2180
                 (address filed with court: Ford Motor Credit,      National Bankruptcy Service Center,
                   PO Box 62180,   Colorado Springs, CO 80962)
7812917*        ++JPMORGAN CHASE BANK N A,     BANKRUPTCY MAIL INTAKE TEAM,    700 KANSAS LANE FLOOR 01,
                   MONROE LA 71203-4774
                 (address filed with court: Chase Card Services,      Attn: Bankruptcy,    PO Box 15298,
                   Wilmington, DE 19850)
7812923*         +Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,    PO Box 956060,    Orlando, FL 32896-0001
7812924*         +Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,     PO Box 965060,    Orlando, FL 32896-5060
7812928*         +Virginia Crown LLC,    44044 Riverpoint Dr,    Leesburg, VA 20176-8203
7812930*         +Wells Fargo Bank NA,    Attn: Bankruptcy,    1 Home Campus MAC X2303-01A,
                   Des Moines, IA 50328-0001
                                                                                                TOTALS: 1, * 13, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 23, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 21, 2020 at the address(es) listed below:
              Carey D. Ebert    on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
              Carey D. Ebert,    ECFch13plano@ch13plano.com
              Christopher Moser     cmoser@qslwm.com,
               cmoser@ecf.epiqsystems.com;kimhill@qslwm.com;cjm@trustesolutions.net
              Nicholas C. Inman    on behalf of Joint Debtor Martha Jo Schulz dallasecf@allmandlaw.com,
               clerk@allmandlaw.com;ign@allmandlaw.com;r62733@notify.bestcase.com;dgaines@allmandlaw.com;allmand
               law@notifications.practicesavvy.com;allmanduser@gmail.com
              Nicholas C. Inman    on behalf of Debtor Kevin Wayne Schulz dallasecf@allmandlaw.com,
               clerk@allmandlaw.com;ign@allmandlaw.com;r62733@notify.bestcase.com;dgaines@allmandlaw.com;allmand
               law@notifications.practicesavvy.com;allmanduser@gmail.com
              Stephen G. Wilcox    on behalf of Creditor    Ford Motor Credit Company LLC kraudry@wilcoxlaw.net,
               krw77@sbcglobal.net;swilcox@wilcoxlaw.net
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 7
